Citation Nr: 1338026	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-26 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from September 1987 to February 1988, and on active duty from November 1990 to July 1991, and from January 2004 to April 2005.  He also served as a member of the Army Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

The Veteran contends that service connection is warranted for sleep apnea and hypertension because these disorders were incurred in or caused by active duty service.  

In March 2005, during service, the Veteran reported having frequent trouble sleeping both during and after deployment to Iraq.  In November 2005, shortly after separation from service, he reported hearing a wheeze at night when he lied down, having some insomnia since returning from Iraq, snoring badly and waking himself choking as a result, not feeling rested upon waking, and falling asleep easier during the day than at night.  In December 2005, he reported having trouble sleeping three times a week and snoring heavily.  

In November 2008, the Veteran stated that his girlfriend noticed him snoring, stopping breathing, and then gasping for air while sleeping.  He claimed he was not well rested when he woke up.  He reported having trouble sleeping upon his return from Iraq in 2005 and waking up with nightmares frequently, but said that he had had no such troubles lately.  The treating physician noted possible sleep apnea.  A diagnosis of obstructive sleep apnea was confirmed in May 2009.  

Because there were symptoms of trouble sleeping during service, a continuation of symptoms after service, a subsequent diagnosis of sleep apnea, and an indication from the Veteran that sleep apnea may be related to service, a VA examination is warranted to determine the etiology of the Veteran's sleep apnea. 

The Veteran was diagnosed with hypertension in November 2008.  In January 2004, during service, the Veteran reported that he was concerned about his blood pressure, and a physician noted hypertension on the Veteran's pre-deployment exam.  However, the physician did not identify the basis for the diagnosis, and subsequent service treatment records do not show that the Veteran was found to have hypertension.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the etiology of his hypertension.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's hypertension.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent chance or greater) that the Veteran's hypertension is etiologically related to service.

The examiner must explain the rationale for the opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner believes that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his sleep apnea.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent chance or greater) that the Veteran's sleep apnea is etiologically related to service.

The examiner must explain the rationale for the opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner believes that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  The RO or AMC should also undertake any other development it determines to be warranted. 

4.  The RO or AMC should then re-adjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

